Citation Nr: 0002803	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent, to 
include the issue of whether a substantive appeal was timely 
filed.

4.  Entitlement to a compensable rating for residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.

By rating action of May 1962, service connection for 
residuals of hepatitis, infectious, with jaundice, was 
granted and a 0 percent evaluation was assigned.  The veteran 
filed a claim in May 1992 for service connection for 
disabilities to include hearing loss and a claim for an 
increased rating for his service connected hepatitis with 
jaundice.  This appeal arises from the February 1993 rating 
decision from the Philadelphia, Pennsylvania Regional Office 
(RO) that, in part, denied the veteran's claim for service 
connection for defective hearing and denied the veteran's 
claim for an increased rating for service connected 
hepatitis.  A Notice of Disagreement as to these issues was 
filed in May 1993 and a Statement of the Case was issued in 
August 1993.  A substantive appeal was filed in September 
1993 with no hearing requested.  

This appeal additionally arises from a November 1993 rating 
action from the Philadelphia, Pennsylvania RO that denied 
service connection for tinnitus.  A Notice of Disagreement 
was filed in September 1994 and a Statement of the Case was 
issued in September 1994.  A substantive appeal was filed in 
October 1994 with no hearing requested.  

The February 1993 rating decision additionally granted 
service connection for PTSD and assigned a 30 percent 
evaluation.  In December 1994, the veteran filed a claim for 
an increased rating for his service connected PTSD.  This 
appeal arises from a May 1995 rating action from the 
Philadelphia, Pennsylvania RO that continued the evaluation 
of the veteran's service connected PTSD at 30 percent.  A 
Supplemental Statement of the Case addressing this matter was 
issued in May 1995 and a substantive appeal was filed in 
August 1995 with no hearing requested.  

In February 1997, the veteran filed a request for a hearing 
at the RO before a local hearing officer.  In writing in 
October 1997, the veteran withdrew his request for an RO 
hearing.

The issues of entitlement to a rating in excess of 30 percent 
for PTSD and entitlement to a compensable rating for 
residuals of hepatitis are the subjects of the Remand 
decision below.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current hearing loss to his military service; the 
claim is not plausible.

2.  There is no competent medical evidence linking the 
veteran's current tinnitus to his military service; the claim 
is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records show that he served with the 
Anti-Tank Co. 351st Infantry.  Awards and decorations 
received include the Combat Infantry Badge; the American 
Service Medal; the European-African-Middle Eastern Service 
Medal; the Good Conduct Medal; and the World War II Victory 
Medal.  

On a service enlistment examination in January 1943, no 
history of hearing loss or tinnitus was reported.  On 
examination, the veteran's ears were clinically evaluated as 
normal.  The veteran's hearing was 15/15, bilaterally.

On a separation examination in March 1946, no history of 
hearing loss or tinnitus was reported.  On examination, the 
veteran's hearing, whispered voice, was 15/15, bilaterally.

In May 1992, the veteran filed a claim for service connection 
for hearing loss.

On a VA audio examination in June 1992, the veteran reported 
progressive hearing loss with the left ear being worse than 
the right ear.  He denied any prior pathology requiring 
medical treatment or surgery associated with hearing loss.  
He reported noise exposure from artillery while serving in 
the military.  The veteran reported constant bilateral 
ringing tinnitus, with an onset many years ago.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
60
70
LEFT
65
65
70
90
105+

The summary of audiological test results showed that the 
veteran displayed normal hearing in the low to mid 
frequencies followed by a precipitous moderate to severe high 
frequency sensorineural hearing loss in the right ear.  The 
left ear displayed a severe to profound conductive to mixed 
hearing loss throughout the frequency range.  

On a VA audio-ear disease examination in June 1992, the 
veteran stated that he had defective hearing bilaterally, the 
left ear more than the right.  The findings included no 
problem with tinnitus.  The diagnoses included defective 
hearing bilaterally, left ear more so than the right.

By rating action of February 1993, service connection for 
defective hearing was denied.  The current appeal to the 
Board arises from this denial. 

In May 1993, the veteran filed a claim for service connection 
for bilateral tinnitus.

By rating action of November 1993, service connection for 
tinnitus was denied.  The current appeal to the Board arises 
from this denial.

Associated with the file in October 1994 were industrial 
audiogram records from Burnham Corporation, a company 
involved with boilers, dating from May 1980 to June 1986 that 
show that in May 1980, the veteran reported ringing in his 
ears sometimes.  On the audiological evaluation in May 1980, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
55
55
LEFT
45
55
55
70
110+

It was indicated that the May 1980 test was baseline.  The 
audiograms from December 1982, May 1984, November 1985, and 
June 1986 additionally show a hearing disability.  It was 
indicated that the veteran spent time in a noisy area before 
the tests.  His occupation was electrical maintenance 
mechanic.  On the 1980 and 1982 examinations, the veteran 
denied wearing ear protection before the tests.

On a VA audiological evaluation in June 1995, the veteran 
reported that he was exposed to hazardous noise on a regular 
basis in the military.  He noticed a hearing loss over the 
last 30 years, with a major decrease over the last 10 years.  
His post military work exposed him to hazardous noise as he 
worked in a boiler plant.  He stated that he wore hearing 
protection at that time.  He reported experiencing a 
constant, severe, right sided, high-pitched tinnitus.  The 
assessment included that the veteran exhibited a mild to 
severe sloping high frequency sensorineural hearing loss 
beginning at 2000 Hz for the right ear and a severe to 
profound precipitous sloping mixed hearing loss of the left 
ear.  

A VA general medical examination from May 1996 notes that the 
veteran had defective hearing of the left ear.

VA audiological evaluations from August 1996 to September 
1997 show that the veteran continued to have a hearing loss 
disability and was fitted for hearing aids.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and high frequency hearing loss 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West l991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154.  In other words, this 
statute serves to make it easier for a combat veteran to meet 
the first requirement of establishing a well-grounded claim 
for service connection.  However, the statute does not 
address the second and third requirements in establishing a 
well-grounded claim; that is, the question of either current 
disability or nexus to service, both of which require 
competent medical evidence.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  In summary, the provisions of 38 U.S.C.A. 
§ 1154 serve only to relax the evidentiary requirements for 
determining what happened in service.  The veteran must still 
meet the other criteria necessary to establish a well-
grounded claim, including providing competent evidence of a 
current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet App 188 (1999).

The veteran is claiming that he currently has hearing loss 
and tinnitus that were incurred during service.  

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of hearing loss or tinnitus.   

The evidence in this case reveals that the first postservice 
evidence of hearing loss and tinnitus is found in the 
industrial audiogram records from Burnham Corporation 
beginning in May 1980, many years postservice. 

The veteran has submitted no competent medical evidence to 
establish a nexus between any current hearing loss or 
tinnitus and his service.  The only evidence that would 
support the veteran's claim is found in his statements.  
However, lay evidence is inadequate to establish a medical 
nexus.  Epps v. Gober, 126 F.3d 1464 (1997).  Since all three 
criteria to establish evidence of well-grounded claims has 
not been met, it follows that the veteran's claims must be 
denied on the basis of his failure to submit evidence of a 
well-grounded claim.  Absent a well-grounded claim, the Board 
has no duty to assist or decide the case on its merits.  

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for hearing loss 
or tinnitus, those claims must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hearing loss is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for tinnitus is denied.


REMAND

The veteran contends that the RO erred by failing to grant an 
increased rating for service connected residuals of 
hepatitis, currently evaluated as 0 percent.  He has thus 
stated a well-grounded claim for an increased rating.  A 
claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The undersigned notes that the record is inadequate for 
rating the veteran.  There is no current examination 
regarding the veteran's service connected residuals of 
hepatitis.  The duty to assist a veteran as provided for in 
38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Thus, a current VA examination should be afforded, and the 
examiner should perform all indicated diagnostic tests and 
review all recent treatment records.  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Also developed for appellate review was the issue of 
increased rating for PTSD, rated as 30 percent.  By rating 
action of May 1995, an increased rating for PTSD was denied.  
A Supplemental Statement of the Case was furnished in May 
1995 that advised the veteran of the necessity of perfecting 
his appeal by timely filing a substantive appeal within 60 
days.  See 38 C.F.R. § 20.302 (1999).  That regulation 
specifies that a substantive appeal must be filed within 60 
days from the date the SSOC was provided to the appellant.  
The question arises as to whether a timely substantive appeal 
was filed.  Therefore, the Board finds that the issue should 
be properly characterized to include the matter of whether 
the veteran's substantive appeal of the issue of increased 
rating for PTSD was timely filed.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the residuals of 
hepatitis in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained.
 
2.  Following completion of the above 
action, the veteran should be afforded a 
VA liver examination.  A complete 
hepatitis profile for Type A, B and C 
viruses, accompanied by interpretation of 
whether the veteran has chronic hepatitis 
should be rendered.  If the veteran is 
shown to have chronic residuals of the 
infectious hepatitis in service, the 
examiner should classify any liver damage 
as demonstrable, minimal, moderate or 
marked.  The examiner should also 
determine if the veteran has 
gastrointestinal disturbance, fatigue, 
anxiety or mental depression attributable 
to chronic hepatitis.  Furthermore, if 
chronic hepatitis is present, the 
examiner should note whether the veteran 
has episodes of hepatitis of several 
weeks' duration, three or more times a 
year, accompanied by disabling symptoms 
requiring rest therapy.  If chronic 
hepatitis is present with some of the 
manifestations listed above, the examiner 
should dissociate, if feasible, the 
symptoms related to chronic hepatitis 
from any co-existing disabilities causing 
similar manifestations.  The RO should 
ensure that the notice of the examination 
is sent to the veteran's current address.  
The claims folder must be made available 
to the examiner prior to the examination.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  If the examiner 
is unable to make any determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claim for 
residuals of hepatitis on the basis of 
all the evidence of record.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
the examination, the RO should consider 
and discuss 38 C.F.R. § 3.655.  If this 
is the case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

4.  The veteran should be apprised of the 
re-characterization of the issue 
regarding his claim for an increased 
rating for PTSD to include whether the 
substantive appeal was timely filed.  He 
should be given the opportunity to submit 
additional argument and/or evidence 
relating to same, and to appear at a 
hearing.  

5.  After the above has been 
accomplished, a supplemental statement of 
the case should be issued to the veteran 
and his representative that covers any 
new evidence and which provides citations 
to the governing law and regulations, 
including, but not limited to 38 C.F.R. 
§§ 19.34, 20.200, 20.202, 20.302, 20.303, 
and 20.305 (1999).  They should be 
afforded the requisite period of time 
within which to respond.

6.  Further, if the RO determines that a 
timely substantive appeal has not been 
filed, the RO should consider whether any 
subsequent evidence received may be 
considered to be an informal request to 
reopen the veteran's claim.  If so, 
appropriate action should be taken.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



